Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of applicant’s after-final amendment which was received by the office on August 17, 2021. Claims 1-2, 4-12 and 19-29 are currently pending. 

Claim Objections
In view of the amendment filed on 8/17/2021clarifying the language of claims 1,21 and 27 the objections made against the claims in the office action of 5/12/2021 have been withdrawn.  

Claim Rejections - 35 USC § 112
In view of the amendment filed on 8/17/2021 amending the claims to clarify the language of claims 7, 10 and 26 the 112 rejections made against the claims in the office action of 5/12/2021 have been withdrawn. 

Allowable Subject Matter
Claims 1-2, 4-12 and 19-29 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As an initial matter, it is also noted that fast-firing has been defined to include anomalous cardiac electrical activity that is higher in frequency than that associated with fibrillatory activity such as atrial fibrillation and ventricular fibrillation as defined within the specification, see para. [0020]. In view of the art that is relevant to the claimed invention the prior art does not teach or reasonably suggests, within the context of the other claimed elements, a method/system that includes a processor that performs frequency analysis of cardiac waveform data and identifies a proper subset of the channels exhibiting a . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792